DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 21, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US 2007/0181080, previously cited) in view of Matrinez (US 2012/0145093).
For claim 1, Gibson teaches a neck collar (abstract and figs., collar 14) comprising: 
an annular pillow case (16) having an outer perimeter external surface, an inner perimeter external surface and an inner perimeter internal surface (see figs.), the inner perimeter external surface defining  a neck opening (fig. 1), the annular pillow case configured to wrap around the neck of an animal when positioned within the neck opening (fig. 1), the annular pillow case  comprising distal ends forming a split in the annular pillow case (split opening at 18), the split enabling a user to spread the distal ends apart to assist with insertion of the neck of the animal within the neck opening (see fig. 1, a user can spread the device open to allow for insertion around the next of the animal), the annular pillow case having an openable and closeable aperture (24) configured to allow insertion of a flexible pillow body (30) therein (para 0021) and to allow removal of the flexible pillow body therefrom (para 0021); 
the flexible pillow body inserted within the annular pillow case (see fig. 4); 
one or more loops (38, 40, 42) formed along the inner perimeter external surface of the pillow case (see fig. 2), the one or more loops configured to receive a pet collar (holding collar 44 as per fig. 2);  the pet collar sized based on the neck of the animal (collar 44, see fig. 2); and 
a fastening strap (46) disposed on the outer perimeter external  surface across the split and configured to fasten the distal ends from being spread apart (para 0023 and fig. 1-2).
Gibson is silent about an adjustable tensioning cord comprising stretchable material and at least partially disposed internally to 
Martinez teaches a neck collar (abstract and figs.) including an adjustable tensioning cord (45) comprising stretchable material (para 0041, “drawstring 45 composed of resiliently stretchable, elastic fabric”) and at least partially disposed internally to 5), the adjustable tensioning cord adjustable in length and configured to adjust a tightness of the tensioning cord around the neck of the animal (para 0041, toggle as per fig. 5) the length of the adjustable tensioning cord configured to assist in controlling a size of the neck opening, the neck opening capable of being sized based on the neck of the animal to prevent movement or shifting of the neck collar when worn by the animal (para 0041, fig. 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the neck collar of Gibson include an adjustable tensioning cord within the inner perimeter of the internal surface of the pillow case, as taught by the tensioning device within the inner perimeter of the neck collar of Martinez, in order to better fit the collar around the neck of the animal and keep the collar firmly in place.
If for any reason applicant disagrees that the resultant structure includes the adjustable tensioning cord within the inner perimeter of the internal surface of the pillow case, then it would have been obvious to one having ordinary skill in the art to apply the adjustable tensioning cord of Martinez within the pillow case of Gibson since such an arrangement would allow the adjustable tensioning cord to be protected from the outside environment and away from the animal (as is the arrangement of Martinez) and would easily allow a user to adjust or tension the device, furthermore it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
For claim 21, modified Gibson further teaches wherein the second end of the adjustable tensioning cord comprises a toggle configured to secure opposing ends of the adjustable tensioning cord and maintain the length of the adjustable tensioning cord externally of the body (see Martinez fig. 5 which clearly shows the adjustable toggle).
For claim 24, modified Gibson further teaches wherein the openable and closeable aperture comprises a zipper (26, para 0021 of Gibson).
For claim 25, modified Gibson further teaches wherein the fastening strap comprises a hook-and- loop fasteners (para 0023 of Gibson).
For claim 26, modified Gibson further teaches wherein the one or more loops includes a plurality of belt loops formed vertically and in spaced-apart relationship around the inner perimeter external surface of the annular pillow case (see fig. 2 of Gibson).

Claims 3-4, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson as modified by Matrinez, as applied to claim 1 above, in further view of Miller et al. (US 9204621, hereafter referred to as Miller).
For claim 3, modified Gibson further teaches further comprising a leash attachment configured to be coupled to a portion of the neck collar body and to engage a leash (Gibson includes a collar 44 in fig. 2 and the collar will include a leash attachment).
However, if for any reason applicant disagrees Miller teaches a pet garment (abstract and figs.) including a leash attachment (48, 50, 54, 46, fig. 2 and 6) configured to be coupled to a portion of the body and to engage a leash (Col. 4, lines 37-43).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the neck collar of modified Gibson include a leash attachment as taught by the pet garment of Miller, in order to secure the pet with a leash.
For claim 4, modified Gibson further teaches wherein the leash attachment comprises a strap and at least one ring (Miller fig. 2, cord and straps 46 with D rings 54).
For claim 16, modified Gibson further teaches a leash attachment (Gibson includes a collar 44 in fig. 2 and the collar will include a leash attachment).
However Gibson  is silent about a leash attachment strap having a first end with a first ring and a second end with a second ring, the leash attachment strap including configured to surround a portion of the neck collar, wherein at least one of the first ring and the second ring configured to engage with a hook of a leash.
(and if for any reason applicant disagrees that Gibson teaches a leash attachment)
Millar teaches a pet garment (abstract and figs.) including a leash attachment (48, 50, 54, 46, fig. 2 and 6) strap (46 and cords around the coat are considered the strap) having a first end with a first ring (first strap 46 with first end D ring 54) and a second end with a second ring (see fig. 2, second 46 with second D ring 54), the leash attachment strap (Col. 4, lines 37-43) and configured to surround a portion of the body (see figs. 2 and 6), wherein at least one of the first ring and the second ring configured to engage with a hook of a leash (see fig. 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the neck collar of modified Gibson include a leash attachment as taught by the pet garment of Miller, in order to secure the pet with a leash.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson as modified by Matrinez, as applied to claim 1 above, in further view of Hartunian (US 6058517, previously cited).
For claim 23, modified Gibson further teaches mating fasteners(para 0023 of Gibson Velcro on the ends of the fastener straps are mating fasteners).
Gibson is silent about each mating fastener disposed on a face of a respective one of the distal ends (para 0023 of Gibson Velcro on the ends of the fastener straps are mating fasteners).
Hartunian teaches a neck collar comprising a body (10) that defines an opening configured to wrap around the neck of animal the body comprising a pair of distal ends forming a split (20) therebetween; a first pair of mating fastener straps (23, 24) each fastener strap disposed on an outer surface of the body proximate a respective distal end, wherein at least one fastener strap 23 extends across the gap; and a second pair of mating fasteners (21), each fastener disposed on respective
opposed faces of the distal ends of the body.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the collar as taught by Schmid with either pair of fasteners as taught by Hartunian in order to provide a more stable fit on the wearer.

Response to Arguments
Applicant's arguments filed 09/27/2022 been fully considered but they are not persuasive. 

Applicant argued that, “Neither Gibson nor Martinez teaches "an adjustable tensioning cord comprising stretchable material and at least partially disposed internally to the inner perimeter internal surface of the annular pillow case, the adjustable tensioning cord adjustable in length and configured to adjust a tightness of the tensioning cord around the neck of the animal, the length of the adjustable tensioning cord configured to assist in controlling a size of the neck opening, the neck opening capable of being sized based on the neck of the animal to prevent movement or shifting of the neck collar when worn by the animal", as recited in claim 1 as amended. Neither Gibson nor Martinez teaches a tensioning cord to be positioned within the annular pillow case, or adjustment of the tensioning cord to adjust the size of the neck opening to match that of the neck of the dog and the size of the collar.
This is not found persuasive because all the limitations are taught by the combination of Gibson and Martinez. Gibson teaches the annular pillow case (16) and the collar (44). Martinez teaches the adjustable tensioning cord (45) at least partially disposed internally to teaches it is known to encase the cord). Furthermore Martinez teaches the adjustable tensioning cord adjustable in length and configured to adjust a tightness of the tensioning cord around the neck of the animal, the length of the adjustable tensioning cord configured to assist in controlling a size of the neck opening, the neck opening capable of being sized based on the neck of the animal to prevent movement or shifting of the neck collar when worn by the animal (para 0041, cord 45, the cord tightens the neck collar and sizes it for the animal).

Applicant argued that, “Neither Gibson nor Martinez teaches a pillow positioned to encase a pillow, where the pillow case includes loops to hold the neck collar. Positioning a pillow on Gibson would position the animal collar inside the pillow case, as the loops are on the inflatable collar.”
This is not found persuasive because the limitations are taught by Gibson. Gibson teaches a pillow case (16) including an opening (24) and encasing a pillow (30, para 0021). The pillow (30) as per figs. 3-4 of Gibson is clearly within the case 16 not “on” the case as applicant argues. Furthermore the pillow case (16) includes loops (40, fig. 2) to hold a collar (44, fig. 2). 

Applicant further argued that, “There is no such suggestion that a second attachment mechanism is needed for the Gibson collar in either Gibson or Miller. Even if the teachings of Martinez were combined onto the Gibson collar, nothing in the Martinez collar shows to position a tensioning cord within a pillow case that encases an internal pillow. Martinez shows to position a neck attachment mechanism external to the plastic cone. Adding the Martinez neck attachment mechanism would position the attachment mechanism external to the Gibson inflatable collar. This would not result in a tensioning cord being positioned internal to the pillow case.”
This is not found persuasive because the adjustment mechanism of Martinez would allow for finer adjustment of the neck collar of Gibson once on the animal. There is no disclosure in Gibson that would preclude it from having a secondary attachment mechanism.
Furthermore as stated above, Gibson teaches the annular pillow case (16) and the collar (44). Martinez teaches the adjustable tensioning cord (45)  at least partially disposed internally to 
Additionally as in the rejection above, If for any reason applicant disagrees that the resultant structure includes the adjustable tensioning cord within the inner perimeter of the internal surface of the pillow case, then it would have been obvious to one having ordinary skill in the art to apply the adjustable tensioning cord of Martinez within the pillow case of Gibson since such an arrangement would allow the adjustable tensioning cord to be protected from the outside environment and away from the animal (as is the arrangement of Martinez) and would easily allow a user to adjust or tension the device, furthermore it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Applicant’s arguments in view of the dependent claims have been addressed above (same reasoning as above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619